Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 1/19/2022. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 1/19/2022, 3/1/2022, 5/17/2022 and 6/13/2022 are acknowledged by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,255,460. This is a statutory double patenting rejection.
Claim 1 – 12, 14 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 - 10, 13 - 19 of U.S. Patent No. 11,255,460. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the present application requires “system for a two-step activation for a plurality of gas cooktop burners having associated valves and ignitors, wherein the valves are digital gas valves that are electrically actuated to control output level, the system comprising: a plurality of control selectors associated with and assigned to the plurality of gas cooktop burners and having respective outputs representative of valve positions of the valves for the associated gas cooktop burners; a touch sensor having an output representative of a permission to operate any of the plurality of gas cooktop burners; and a controller coupled to the plurality of control selectors and the touch sensor, the controller configured to control the associated valve and the associated ignitor for a selected gas cooktop burner among the plurality of gas cooktop burners to ignite the selected gas cooktop burner in response to a two-step activation sequence initiated in response to user input directed to the touch sensor and to the associated control selector for the selected gas cooktop burner, wherein the controller is further configured to, in response to the two-step activation sequence, electrically actuate the associated valve of the selected gas cooktop burner to control the output level of the selected gas cooktop burner in response to an electrical signal representative of a position of the associated control selector of the selected gas cooktop burner” claim 4 of the reference discloses “system for a two-step activation for a plurality of gas cooktop burners having associated valves and ignitors, the system comprising: a plurality of control selectors associated with and assigned to the plurality of gas cooktop burners and having respective outputs representative of valve positions of the valves for the associated gas cooktop burners; a touch sensor having an output representative of a permission to operate any of the plurality of gas cooktop burners; and a controller coupled to the plurality of control selectors and the touch sensor, the controller configured to control the associated valve and the associated ignitor for a selected gas cooktop burner among the plurality of gas cooktop burners to ignite the selected gas cooktop burner in response to a two-step activation sequence initiated in response to user input directed to the touch sensor and to the associated control selector for the selected gas cooktop burner, the controller further configured to shut off the selected gas cooktop burner in response to activation of the touch sensor when the selected gas cooktop burner is active”.
Similarly claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, and 15 are rejected over claims 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 18, and 19.  
Regarding claims 16 – 20, claims recite “[a] cooking appliance” in the preamble while the reference patent recites “[a] system for a two-step activation”, examiner maintains the “a plurality of gas cooktop burners” in the body of the claims implies the system is for a “cooking appliance.”  As such claims 16, 17, 18, 19 and 20 are rejected over claims 4, 5, 16, 17, and 19 of the reference patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12, 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Jansen (5,875,773) in view of US Application Publication to Cadima et al. (2012/0171343) and in further view of US Patent to Witham et al. (5,575,638).
Regarding claims 1 and 16, Jansen discloses a system for a two-step activation (Col. 3, Lines 17 – 24) in a cooking appliance for a plurality of gas cooktop burners having associated valves and ignitors the system comprising: a plurality of control selectors (7, Fig. 1) associated with and assigned to the plurality of gas cooktop burners (1 – 4, Fig. 1) and having respective outputs representative of valve positions (14, Fig. 1) of the valves for the associated gas cooktop burners, a controller (12, Fig. 2) coupled to the plurality of control selectors, the controller configured to control the associated valve and the associated ignitor for a selected gas cooktop burner among the plurality of gas cooktop burners to ignite the selected gas cooktop burner in response to a two-step activation sequence initiated in response to user input associated control selector for the selected gas cooktop burner (Col. 2, Lines 60 – 67).
Jansen does not disclose a touch sensor or the valve is an electrically actuated valve that controls the output level in response to an electrical signal representative of a position of the associated control selector of the selected gas cooktop burner.
Regarding the touch sensor, Cadima et al. disclose a touch sensor to detect a person [para. 20] in order to be able operate a gas burner. Therefore a person having ordinary skill in the art would adapt the Cadima et al. teaching of a touch sensor at the burners to the system disclosed by Jansen as a safety measure to ascertain the presence of a person in order for the burner to start operation. The system disclosed by Jansen and modified by the touch sensor teaching of Cadima et al. will start activation sequence (ignition) when the touch sensor detects a person. Further, the detection will serve as a permission to operate the gas cooktop burners.
Regarding the valve being an electrically actuated valve that controls the output level in response to an electrical signal representative of a position of the associated control selector of the selected gas cooktop burner, Witham et al. teaching simmer control for a stove burner teach an electrical signal representing the position of the valve to provide varying degree of the flame (Col. 3 Line 20 – Col. 4 Line 15).  
Therefore a person having ordinary skill in the art would adapt the electrically actuated valve that controls the output level in response to an electrical signal representative of a position of the control selector teaching of Witham et al. to the valve disclosed by Jansen thereby simplifying cooks control over the heat to be supplied by the burner in a cooking operation and allowing the cook to achieve varying degree of low simmer conditions. 
Regarding claims 2 and 17, in the combination, Jansen discloses a two-step activation sequence. Further Witham et al. teach an ignitor module (43, Fig. 2) electrically actuated to ignite the selected cooktop burner.
	Regarding claim 3, in the combination Jansen discloses measuring the position of the valve. Cadima et al. teach the valve is rotatable valve.
	Regarding claim 4, in the combination, the touch sensor taught by Cadima et al. [para. 26] is a capacitive sensor.  
	Regarding claims 5 – 7, the valve position sensor disclosed by Jansen and modified by the touch sensor teaching of Cadima et al. is an electromechanical switch that needs to be depressed (mechanically operated and electrically measures position).
	Regarding claim 8, in the combination, the touch sensor is the user interface and the act of touching is the selection.
Regarding claim 9, in the combination, the touch sensor of a specific valve will be assigned to a specific sensor.
Regarding claim 10, in the combination, the touch sensor taught by Cadima et al. is mounted on a surface of a cooking appliance [para. 25].
Regarding claims 11 – 12 and 18 - 19, in combination, the touch sensor taught by Cadima et al. is activated at the ‘zero” position of the rotatable handle [para. 25].
Regarding claims 15 and 20, in the combination, the valve disclosed by Jansen and modified the touch sensor teaching of Cadima et al. will necessarily include the simultaneous user input directed to the touch sensor and to the associated control selector for the selected gas cooktop burner.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753